Exhibit 10.3

TERMINATION AGREEMENT AND MUTUAL RELEASE

This Termination Agreement and Mutual Release (this “Agreement”) is entered into
as of this 15th day of March, 2007, by and between eMerge Interactive, Inc., a
Delaware corporation (“eMerge”), and BFT Acquisition, LLC, a Nebraska limited
liability company (“BFT”) (together, the “Parties”).

WHEREAS, the Parties are parties to the Asset Purchase Agreement, dated March 1,
2007 (the “Purchase Agreement”); and

WHEREAS, the Parties desire to terminate, as of the date hereof, the Purchase
Agreement pursuant to Section 10.1(c) thereof; and

WHEREAS, the Parties desire to mutually release each other from all obligations
under the Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1. Termination. The Parties hereby terminate the Purchase Agreement, pursuant to
Section 10.1(c) thereof, by mutual written consent, and agree that as a result
of such termination and of the mutual releases set forth in Section 2 below, no
Party shall have any continuing liabilities or obligations to any other Party of
any nature whatsoever under the Purchase Agreement.

2. Release. eMerge forever releases, quitclaims, discharges and holds harmless
BFT and its respective past, present or future assigns, officers, directors,
employees, affiliates, subsidiaries, parents, shareholders, members, managers,
attorneys, accountants, representatives, advisors, agents, predecessors in
interest and successors of and from any and all claims, demands, damages,
actions, causes of action or liability of every kind or nature whatsoever for,
on account of or growing out of any matters pertaining to, relating to or
arising out of the Purchase Agreement. BFT forever releases, quitclaims,
discharges and holds harmless eMerge and its respective past, present or future
assigns, officers, directors, employees, affiliates, subsidiaries, parents,
shareholders, members, managers, attorneys, accountants, representatives,
advisors, agents, predecessors in interest and successors of and from any and
all claims, demands, damages, actions, causes of action or liability of every
kind or nature whatsoever for, on account of or growing out of any matters
pertaining to, relating to or arising out of the Purchase Agreement.

3. Counterparts. This Agreement may be so executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute only one original.

4. Entire Agreement. This Agreement contains the entire agreement among the
Parties and shall not be amended or modified except in writing signed by all the
Parties to this Agreement who are affected by such amendment or modification.



--------------------------------------------------------------------------------

5. Understanding of Parties. Each of the Parties to this Agreement and its
counsel has read the contents of this Agreement, and each understands its terms
and is satisfied with them.

6. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, without regard to conflicts
of laws principles, and, to the extent applicable, the United States Bankruptcy
Code, 11 U.S.C. §§ 101-1330 (as heretofore and hereafter amended).

IN WITNESS WHEREOF, the Parties hereby execute this Agreement.

 

EMERGE INTERACTIVE, INC.

By:

 

/s/ David C. Warren

Name:

  David C. Warren

Title:

  President & CEO

BFT ACQUISITION, LLC

By:

 

The Biegert Family Irrevocable Trust,

Dated June 11, 1998, its sole member

By:

 

/s/ Judith Ackland

Name:

  Judith Ackland

Title:

  Trustee

 

-2-